Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action

1, 5-8, 12-14, 29-32, 34, 36, 40-41 and 43-44 are pending in the application.  There are 2 independent claims and 16 dependent claims, all of which are ready for examination by the examiner.

Response to Arguments

This Office Action is in response to applicant’s communication filed on July 12, 2021 in response to PTO Office Action dated April 12, 2021.  The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Rejections under 35 U.S.C. §103(a)


Applicant's following arguments filed on 07/12/2021 have been fully considered but are not persuasive.


35 U.S.C. §103 Rejections 

Independent Claims 1 and 8



Applicant argues on pages 9 and 10 in regards to the independent claims 1 and 8, “Vogel, Nevstruev, Ford, and Kragt fail to teach ‘identifying from an input of a first user, one or more portions of a particular data item to be data guarded by determining from the input of the first user that the first user is actively editing the one or more portions of the particular data item’, as recited by independent claims 1 and 8.  In contrast, the cited references appear to be completely silent as to these recitations. See generally Vogel; Ford; Sawicki; Kragt. For example, Vogel teaches that access to a portion of business data can be given to a user based on an attribute associated with the user or the data to be accessed, not whether a user is actively editing a data item. See Vogel, ¶¶ 24-27. As another example, Nevstruev merely discloses that a protection module 704 can ‘detect the situation or circumstances for which a data protection response is called for’ without indicating that ‘the situation or circumstances’ can include ‘actively editing the one or more portions of the particular data item’, as claimed. Nevstruev ¶ 79; see also id., ¶ 63. The Applicant respectfully submits that Ford and Kragt are also silent as to the recitations of independent claims 1 and 8”.

Examiner respectfully disagrees with arguments on pages 9 and 10 in regards to the independent claims 1 and 8.  The combination of Vogel et al (US PGPUB 20050044396), Nevstruev et al (US PGPUB 20130031595), Ford et al (US PGPUB 20130318589) and Kragt et al (US PGPUB 20070100755) teaches all the features/limitations of the amended claims 1 and 8.  Vogel (Paragraph [0007], Paragraph [0012] and Paragraph [0024]) teaches “identifying at least one entry in user information that is directly associated with the identified characteristic to manage access control (data guarded) and a user of the business application only is permitted to access a portion of the business data”.  Vogel clearly teaches “identifying from an input of a user is one or more portions of a particular data item to be data guarded”.  Also, Nevstruev (Paragraph [0064], Paragraph [0079], Paragraph [0082] and Paragraph [0085]) teaches “the protection module is responsible for monitoring the activity of mobile device, detecting the situation or circumstances for which a data protection response is called for certain data items (one or more portions of the particular data item) and identify protective actions to be taken to protect important data where it monitors activity or inactivity (actively editing) including, for example, user interface input activity)”.  Nevstruev (Paragraph [0064]) clearly teaches “actively editing the one or more portions of the particular data item” as it indicates “deletion of certain data items” which is part of editing process.  Thus the combination of Vogel, Ford, Sawicki, and Kragt teaches “identifying from an input of a first user, one or more portions of a particular data item to be data guarded by determining from the input of the first user that the first user is actively editing the one or more portions of the particular data item“.

Applicant argues on pages 10 and 11 in regards to the independent claims 1 and 8, “Vogel, Nevstruev, Ford, and Kragt fail to teach ‘automatically generating a data guard for the one or more portions of the particular data item based on determining that the first user is actively editing the one or more portions of the particular data item’, as recited by independent claims 1 and 8.  Nevstruev does not discuss making any sort of determination that a user is ‘actively editing the one or more portions of the particular data item’, much less generating a data guard based on such a determination.  As such, Vogel, Nevstruev, Ford, and Kragt, considered alone or in hypothetical combination, fail to teach “automatically generating a data guard for the one or more portions of the particular data item based on determining that the first user is actively editing the one or more portions of the particular data item,” as recited by independent claims 1 and 8”.

Examiner respectfully disagrees with arguments on pages 10 and 11 in regards to the independent claims 1 and 8.  The combination of Vogel et al (US PGPUB 20050044396), Nevstruev et al (US PGPUB 20130031595), Ford et al (US PGPUB 20130318589) and Kragt et al (US PGPUB 20070100755) teaches all the features/limitations of the amended claims 1 and 8.  As specified supra, Nevstruev (Paragraph [0064]) clearly teaches “actively editing the one or more portions of the particular data item” as it indicates “deletion of certain data items” which is part of editing process.  Nevstruev (Paragraph [0064], Paragraph [0079], Paragraph [0082] and Paragraph [0085]) teaches “automatically generating a data guard for the one or more portions of the particular data item based on determining that the first user is actively editing the one or more portions of the particular data item (the action instruction module identifies protective actions to be taken to protect important data (automatically generate a data guard) which the situational monitoring module monitors activity or inactivity including user interface input activity including removal or deletion of certain data items (user is actively editing) for certain data items (one or more portions of the particular data item))”.  The argument that “much less generating a data guard based on such a determination“ is incorrect.  Also, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues on page 12 in regards to the independent claims 1 and 8, “The cited references are an improper combination because combining Nevstruev with the other cited references frustrates the purpose of Nevstruev.  As generally noted above, ‘if proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification’ ”.

Examiner respectfully disagrees with arguments on page 12 in regards to the independent claims 1 and 8.  The combination of Vogel et al (US PGPUB 20050044396), Nevstruev et al (US PGPUB 20130031595), Ford et al (US PGPUB 20130318589) and Kragt et al (US PGPUB 20070100755) teaches all the features/limitations of the amended claims 1 and 8.  As specified supra, the combination of Vogel and Nevstruev teaches the arguments related to the limitations of the independent claims 1 and 8.  The prior art Vogel relates to managing information used to control access to data in a computer system where it prevents access to some portions of data by some users while permitting access to the portions of data by other users.  The prior art Nevstruev relates to information processing and, more particularly, to secure management of data on mobile devices including mobile computing devices.   The prior art Ford relates to the networked secure content sharing and access to networked based computing systems.  The prior art Kragt relates to display interfaces for content rendering and/or recording devices and, more particularly, management of protected content accessibility and within display interfaces for content rendering and/or recording devices.  As per MPEP 2141.01(a) “under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed".  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivations to combine can be found in the prior arts (Nevstruev, Paragraph [0079], Ford, Paragraph [0101] and Kragt, Paragraph [0005]).  Thus the applicant’s argument is incorrect and the independent claims 1 and 8 are not allowable.     

Dependent Claims 5-7, 12-14, 29-32, 34, 36, 40, 41, 43, and 44


Claims 5-7, 12-14, 29-32, 34, 36,  40, 41, 43, and 44


Applicant argues on page 14 in regards to the dependent claims 5-7, 12-14, 29-32, 34, 36,  40, 41, 43, and 44, “the Applicant respectfully submits that dependent claims 5-7, 12-14, 29-32, 34, 36,  40, 41, 43, and 44 are also patentable over Vogel, , Nevstruev, Ford and Kragt”.
Examiner respectfully disagrees with arguments on page 14 in regards to the dependent claims 5-7, 12-14, 29-32, 34, 36, 40, 41, 43, and 44.  For the reasons specified supra for the independent claims 1 and 8, the dependent claims 5-7, 12-14, 29-32, 34, 36, 40, 41, 43, and 44 are not allowable.  

Claim 40

Applicant argues on page 14 in regards to the dependent claim 40, “the Applicant respectfully submits that Claim 40, which depends from independent claim 8, recites inter alia, ‘the input of the first user to identify the one or more portions of the particular data item to be data guarded comprises explicit specification of the one or more portions of the particular data item to be data guarded’.  The Applicant respectfully submits that Vogel, Nevstruev, Ford, and Kragt, taken alone or in hypothetical combination, fail to teach these recitations. In contrast, Vogel teaches that access to a portion of business data can be given to a user based on an attribute associated with the user or the data to be accessed. See Vogel, ¶¶ 24-27. Thus, Vogel is silent as to an input of a user not whether a user ‘explicit[ly] specifying] … the one or more portions of the particular data item to be data guarded’ as recited by claim 40”.

Examiner respectfully disagrees with arguments on page 14 in regards to the dependent claim 40.  The combination of Vogel et al (US PGPUB 20050044396), Nevstruev et al (US PGPUB 20130031595), Ford et al (US PGPUB 20130318589) and Kragt et al (US PGPUB 20070100755) teaches all the features/limitations of the amended claim 40.  Vogel (Paragraph [0007], Paragraph [0012], Paragraph [0024], Paragraph [0025] and Paragraph [0029]) teaches “wherein the input of the first user to identify the one or more portions of the particular data item to be data guarded comprises explicit specification (identifying at least one entry in user information that is directly associated with the identified characteristic where a user that is associated with an entry in the user information is permitted to access a data object that is associated with an entry in the data object information (explicit specification), a user of the business application only is permitted to access a portion of the data or business objects data and the generate access control information process identifies the particular users that are permitted to access particular business objects)”.  Also, Nevstruev (Paragraph [0082] and Paragraph [0083]) teaches “comprises of the one or more portions of the particular data item to be data guarded (includes identifying protective actions to be taken to protect important data, and the conditions in response to which such actions are triggered and a user interface is provided for users of mobile device that facilitates customization of actions)”.  Thus the argument is incorrect and thus the claim 40 is not allowable.

Claim 43

Applicant argues on pages 15 and 16 in regards to the dependent claim 43, “In particular, the Applicant respectfully submits that Vogel, Nevstruev, Ford, and Kragt fail to teach generating a second data guard that prevents concurrent modification of one or more portions of a remainder of particular data item by other users, as generally recited by claim 43.  As such, Nevstruev fails to teach generating, based on an input from a second user, a second data guard that prevents concurrent modification of one or more portions of a remainder of particular data item by other users, as generally recited by claim 43. The Applicant respectfully submits that Vogel, Ford, and Kragt fail to cure the deficiencies of Nevstruev with respect to the recitations of claim 43. As such, Vogel, Nevstruev, Ford, and Kragt fail to teach the recitations of claim 43”.

Examiner respectfully disagrees with arguments on pages 15 and 16 in regards to the dependent claim 43.  The combination of Vogel et al (US PGPUB 20050044396), Nevstruev et al (US PGPUB 20130031595), Ford et al (US PGPUB 20130318589) and Kragt et al (US PGPUB 20070100755) teaches all the features/limitations of the amended claim 43.  Vogel (Paragraph [0007], Paragraph [0017] and Paragraph [0024]) teaches “wherein while the one or more portions of the particular data item are guarded by the data guard, the method comprises”, Vogel (Paragraph [0004] and Paragraph [0058]) teaches “receiving, from the second user, one or more inputs indicating changes to make to within the remainder of the particular data item”, Nevstruev (Paragraph [0028] and Paragraph [0074]) teaches “identifying, based on the one or more inputs indicated changes to make within the reminder of the particular data item, at least a portion of the remainder to be data guarded”, Nevstruev (Paragraph [0040]) teaches “in response to identifying the at least a portion of the remainder, generating a second data guard for the at least a portion of the remainder” and Nevstruev (Paragraph [0064], Paragraph [0079] and Paragraph [0082]) teaches “where the second data guard prevents concurrent modification of the at least a portion of the remainder by users other than the second user”.  Thus the combination of “Vogel, Nevstruev, Ford and Kragt teaches all the limitations of the dependent claim 43.  Thus the claim 43 is not allowable.

Claim Rejections - 35 USC § 103(a)

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

1, 5, 6, 7, 8, 12-14, 29-32 and 40-41 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al (US PGPUB 20050044396) in view of Nevstruev et al (US PGPUB 20130031595) and in further view of Ford et al (US PGPUB 20130318589)  and Kragt et al (US PGPUB 20070100755).

As per claim 1:
Vogel teaches:
“A method, comprising” (Paragraph [0005] (a method includes))
 “in a computing device, performing operations for” (Paragraph [0012] (managing access control information for software operating on the computer system))
“identifying from an input of a first user is one or more portions of a particular data item to be data guarded” (Paragraph [0007], Paragraph [0012] and Paragraph [0024] (identifying at least one entry in user information that is directly associated with the identified characteristic to manage access control (data guarded) and a user of the business application only is permitted to access a portion of the business data))
“wherein the one or more portions of the particular data item are less than a whole of the particular data item” (Paragraph [0026] (typically, a portion of user information is directly or indirectly associated with some attributes of the collection of data attribute values associated with a particular user of the business application ))
“in response to identifying the one or more portions of the particular data item” (Paragraph [0025] and Paragraph [0029] (identify a characteristic shared by a user and a business object where A particular portion of data, here referred to as business object)).
Vogel does not EXPLICITLY teach: by determining from the input of the first user that the first user is actively editing the one or more portions of the particular data item; wherein the particular data item comprises a word processing document, a spreadsheet document, or a presentation document; 
automatically generating a data guard for the one or more portions of the particular data item based on determining that the first user is actively editing the one or more portions of the particular data item; where the data guard prevents concurrent modification of the one or more portions of the particular data item by users other than the first user; wherein a remainder of the particular data item other than the one or more portions is unguarded by the data guard and is viewable and editable by the users other than the first user and the first user; causing visual display of an indicator on a display in association with the one or more portions of the particular data item, wherein the indicator indicates that the one or more portions of the particular data item are guarded by the data guard; and while the one or more portions of the particular data item are guarded by the data guard;  receiving, from a second user, one or more inputs indicating changes to make to the one or more portions of the particular data item; and preventing the changes to one or more portions of the particular data item.
However, Nevstruev teaches:
“by determining from the input of the first user that the first user is actively editing the one or more portions of the particular data item” (Paragraph [0064], Paragraph [0079], Paragraph [0082] and Paragraph [0085] (the protection module is responsible for monitoring the activity of mobile device, detecting the situation or circumstances for which a data protection response is called for certain data items (one or more portions of the particular data item) and identify protective actions to be taken to protect important data where it monitors activity or inactivity (actively editing) including, for example, user interface input activity))
“automatically generating a data guard for the one or more portions of the particular data item based on determining that the first user is actively editing the one or more portions of the particular data item” (Paragraph [0064], Paragraph [0079], Paragraph [0082] and Paragraph [0085] (the action instruction module identifies protective actions to be taken to protect important data (automatically generate a data guard) which the situational monitoring module monitors activity or inactivity including user interface input activity including removal or deletion of certain data items (user is actively editing) for certain data items (one or more portions of the particular data item)))
“where the data guard prevents concurrent modification of the one or more portions of the particular data item by users other than the first user” (Paragraph [0008] (data items are secured in response to a detected situation in which the mobile device is believed to be at particular risk for data loss or exposure of sensitive data))
“wherein a remainder of the particular data item other than the one or more portions is unguarded by the data guard and is viewable and editable by the users other than the first user and the first user” (Paragraph [0028] (the remaining information is designated as ordinary information, is not regarded as being of significant importance and is not protected from other users)). 
Also, Ford teaches:
“wherein the particular data item comprises a word processing document, a spreadsheet document, or a presentation document” (Paragraph [0007] (the computer data content may be a word processor document, a spreadsheet document, a presentation document, a multimedia file, and the like))
 “while the one or more portions of the particular data item are guarded by the data guard, receiving, from a second user, one or more inputs indicating changes to make to the one or more portions of the particular data item” (Paragraph [0080] (the secure exchange server, permitting access to the content for a subset of the plurality of computing devices through an exchange content access facility to the first one business entity of the plurality of business entities and granting, by the exchange server, access to the content to a second of the plurality of client computing devices when the secure exchange server receives from the second of the plurality of client computing devices))
 “and preventing the changes to one or more portions of the particular data item” (Paragraph [0079] (a user may only be able to view the document, or portion of the document, for which the e-signature applies)).
Also, Kragt teaches:
“causing visual display of an indicator on a display in association with the one or more portions of the particular data item, wherein the indicator indicates that the one or more portions of the particular data item are guarded by the data guard” (Paragraph [0014] and Paragraph [0037]) (the protected content items are identified, and the information related to such protection is conveyed, through icons associated with items 201a-201c within set 201 where each icon may be a graphic image, text, or a combination of both and in display format)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Vogel, Nevstruev, Ford, and Kragt for “by determining from the input of the first user that the first user is actively editing the one or more portions of the particular data item; wherein the particular data item comprises a word processing document, a spreadsheet document, or a presentation document; automatically generating a data guard for the one or more portions of the particular data item based on determining that the first user is actively editing the one or more portions of the particular data item; where the data guard prevents concurrent modification of the one or more portions of the particular data item by users other than the first user; wherein a remainder of the particular data item other than the one or more portions is unguarded by the data guard and is viewable and editable by the users other than the first user and the first user; causing visual display of an indicator on a display in association with the one or more portions of the particular data item, wherein the indicator indicates that the one or more portions of the particular data item are guarded by the data guard; and while the one or more portions of the particular data item are guarded by the data guard;  receiving, from a second user, one or more inputs indicating changes to make to the one or more portions of the particular data item; and preventing the changes to one or more portions of the particular data item” as the process of monitoring and responding is made computationally efficient for monitoring the activity or inactivity of users because it is based on preparations previously made by preparation module (Nevstruev, Paragraph [0079]),  the system may provide for a secure document view, where only some portions of the document are viewable (Ford, Paragraph [0101]) and it enables displaying a set of display items representing content items including items protected by a number of different digital rights management systems, a display of the display items that includes icons associated at least with the display item for each protected content item (Kragt, Paragraph [0005]). 
Therefore, it would have been obvious to combine Vogel, Nevstruev,
Ford and Kragt. 

As per claim 5:
Vogel, Nevstruev, Ford and Kragt teach the method as specified in the parent claim 1 above. 
Kragt further teaches:
“wherein visually identifying the one or more portions of the particular data item as guarded by displaying the indicator representing the data guard in association with the data item comprises: displaying a graphic overlaying a portion of an icon representing the one or more portions of the particular data item” (Paragraph [0024] (each of icons may indicate presence or absence of protection or entitlements by selectively superimposing a negation image over the icon)).

As per claim 6:
Vogel, Nevstruev, Ford and Kragt teach the method as specified in the parent claim 1 above. 
Kragt further teaches:
“wherein visually identifying the one or more portions of the particular data item as guarded by displaying the indicator representing the data guard in association with the data item comprises: changing a presentation of an icon representing the data item from a normal presentation to a guarded presentation” (Paragraph [0024] (each of icons may indicate presence or absence of protection or entitlements by varying attributes such as color or shading of the icon)).

As per claim 7:
Vogel, Nevstruev, Ford and Kragt teach the method as specified in the parent claim 1 above. 
Nevstruev further teaches:
“comprising setting a conflict priority by configuring the particular data item so that one or more users are prevented from making changes to the particular data item” (Paragraph [0044] (databases provide default rules, with user-specified rules having priority over any corresponding or conflicting rule present in the default rule set)).

As per claim 8:
Vogel teaches:
“a non-transitory computer-readable storage medium storing instructions that, when executed by a computing device, cause the computing device to perform a method,  the method, comprising” (Paragraph [0005], Paragraph [0017] and Paragraph [0041] (a computer software on a computer-accessible medium when executed on a system will direct a method, the method includes))
“identifying from an input of a first user is one or more portions of a particular data item to be data guarded” (Paragraph [0007], Paragraph [0012] and Paragraph [0024] (identifying at least one entry in user information that is directly associated with the identified characteristic to manage access control (data guarded) and a user of the business application only is permitted to access a portion of the business data))
“wherein the one or more portions of the particular data item are less than a whole of the particular data item” (Paragraph [0026] (typically, a portion of user information is directly or indirectly associated with some attributes of the collection of data attribute values associated with a particular user of the business application ))
“in response to identifying the one or more portions of the particular data item” (Paragraph [0025] and Paragraph [0029] (identify a characteristic shared by a user and a business object where A particular portion of data, here referred to as business object)).
Vogel does not EXPLICITLY teach: by determining from the input of the first user that the first user is actively editing the one or more portions of the particular data item; wherein the particular data item comprises a word processing document, a spreadsheet document, or a presentation document; automatically generating a data guard for the one or more portions of the particular data item based on determining that the first user is actively editing the one or more portions of the particular data item; where the data guard prevents concurrent modification of the one or more portions of the particular data item by users other than the first user; wherein a remainder of the particular data item other than the one or more portions is unguarded by the data guard and is viewable and editable by the users other than the first user and the first user; causing visual display of an indicator on a display in association with the one or more portions of the particular data item, wherein the indicator indicates that the one or more portions of the particular data item are guarded by the data guard; and while the one or more portions of the particular data item are guarded by the data guard;  receiving, from a second user, one or more inputs indicating changes to make to the one or more portions of the particular data item; and preventing the changes to one or more portions of the particular data item.
However, Nevstruev teaches:
“by determining from the input of the first user that the first user is actively editing the one or more portions of the particular data item” (Paragraph [0064], Paragraph [0079], Paragraph [0082] and Paragraph [0085] (the protection module is responsible for monitoring the activity of mobile device, detecting the situation or circumstances for which a data protection response is called for certain data items (one or more portions of the particular data item) and identify protective actions to be taken to protect important data where it monitors activity or inactivity (actively editing) including, for example, user interface input activity)))
“automatically generating a data guard for the one or more portions of the particular data item based on determining that the first user is actively editing the one or more portions of the particular data item” (Paragraph [0064], Paragraph [0079], Paragraph [0082] and Paragraph [0085] (the action instruction module identifies protective actions to be taken to protect important data (automatically generate a data guard) which the situational monitoring module monitors activity or inactivity including user interface input activity including removal or deletion of certain data items (user is actively editing) for certain data items (one or more portions of the particular data item)))
“where the data guard prevents concurrent modification of the one or more portions of the particular data item by users other than the first user” (Paragraph [0008] (data items are secured in response to a detected situation in which the mobile device is believed to be at particular risk for data loss or exposure of sensitive data))
“wherein a remainder of the particular data item other than the one or more portions is unguarded by the data guard and is viewable and editable by the users other than the first user and the first user” (Paragraph [0028] (the remaining information is designated as ordinary information, is not regarded as being of significant importance and is not protected from other users)). 
Also, Ford teaches:
“wherein the particular data item comprises a word processing document, a spreadsheet document, or a presentation document” (Paragraph [0007] (the computer data content may be a word processor document, a spreadsheet document, a presentation document, a multimedia file, and the like))
 “while the one or more portions of the particular data item are guarded by the data guard, receiving, from a second user, one or more inputs indicating changes to make to the one or more portions of the particular data item” (Paragraph [0080] (the secure exchange server, permitting access to the content for a subset of the plurality of computing devices through an exchange content access facility to the first one business entity of the plurality of business entities and granting, by the exchange server, access to the content to a second of the plurality of client computing devices when the secure exchange server receives from the second of the plurality of client computing devices))
 “and preventing the changes to one or more portions of the particular data item” (Paragraph [0079] (a user may only be able to view the document, or portion of the document, for which the e-signature applies)).
Also, Kragt teaches:
“causing visual display of an indicator on a display in association with the one or more portions of the particular data item, wherein the indicator indicates that the one or more portions of the particular data item are guarded by the data guard” (Paragraph [0014] and Paragraph [0037]) (the protected content items are identified, and the information related to such protection is conveyed, through icons associated with items 201a-201c within set 201 where each icon may be a graphic image, text, or a combination of both and in display format)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Vogel, Nevstruev, Ford, and Kragt for “by determining from the input of the first user that the first user is actively editing the one or more portions of the particular data item; wherein the particular data item comprises a word processing document, a spreadsheet document, or a presentation document; automatically generating a data guard for the one or more portions of the particular data item based on determining that the first user is actively editing the one or more portions of the particular data item; where the data guard prevents concurrent modification of the one or more portions of the particular data item by users other than the first user; wherein a remainder of the particular data item other than the one or more portions is unguarded by the data guard and is viewable and editable by the users other than the first user and the first user; causing visual display of an indicator on a display in association with the one or more portions of the particular data item, wherein the indicator indicates that the one or more portions of the particular data item are guarded by the data guard; and while the one or more portions of the particular data item are guarded by the data guard;  receiving, from a second user, one or more inputs indicating changes to make to the one or more portions of the particular data item; and preventing the changes to one or more portions of the particular data item” as the process of monitoring and responding is made computationally efficient for monitoring the activity or inactivity of users because it is based on preparations previously made by preparation module (Nevstruev, Paragraph [0079]),  the system may provide for a secure document view, where only some portions of the document are viewable (Ford, Paragraph [0101]) and it enables displaying a set of display items representing content items including items protected by a number of different digital rights management systems, a display of the display items that includes icons associated at least with the display item for each protected content item (Kragt, Paragraph [0005]). 
Therefore, it would have been obvious to combine Vogel, Nevstruev,
Ford and Kragt. 

As per claim 12, the claim is rejected based upon the same rationale given for the parent claim 8 and the claim 5 above.

As per claim 13, the claim is rejected based upon the same rationale given for the parent claim 8 and the claim 6 above.

As per claim 14, the claim is rejected based upon the same rationale given for the parent claim 8 and the claim 7 above.

As per claim 29:
Vogel, Nevstruev, Ford and Kragt teach the method as specified in the parent claim 1 above. 
Ford further teaches:
“creating a new version of the particular data item based on the one or more inputs” (Paragraph [0089], Paragraph [0090] and Paragraph [0126] (the dashboard may enable management of files at a document level, at a record level, and the like, such as to allow a user to add records,  manage information,  edit and delete existing records and shows an alert for a condition under which the user cannot save edits, such because the user no longer has the latest version of the data where the dashboard tracks the version of the data)).

As per claim 30:
Vogel, Nevstruev, Ford and Kragt teach the method as specified in the parent claim 1 above. 
Ford further teaches:
“discarding the one or more inputs” (Paragraph [0090]  (shows an alert for a condition under which the user cannot save edits, because the user no longer has the latest version of the data when new data was uploaded or another user edited the content since the time the dashboard was opened)).

As per claim 31, the claim is rejected based upon the same rationale given for the parent claim 8 and the claim 29 above.

As per claim 32, the claim is rejected based upon the same rationale given for the parent claim 8 and the claim 30 above.

As per claim 40:
Vogel, Nevstruev, Ford and Kragt teach the non-transitory computer readable medium as specified in the parent claim 8 above. 
Vogel further teaches:
“wherein the input of the first user to identify the one or more portions of the particular data item to be data guarded comprises explicit specification” (Paragraph [0007], Paragraph [0012], Paragraph [0024], Paragraph [0025] and Paragraph [0029] (identifying at least one entry in user information that is directly associated with the identified characteristic where a user that is associated with an entry in the user information is permitted to access a data object that is associated with an entry in the data object information (explicit specification), a user of the business application only is permitted to access a portion of the data or business objects data and the generate access control information process identifies the particular users that are permitted to access particular business objects)).
Also. Nevstruev further teaches:
“comprises of the one or more portions of the particular data item to be data guarded” (Paragraph [0082] and Paragraph [0083] (includes identifying protective actions to be taken to protect important data, and the conditions in response to which such actions are triggered and a user interface is provided for users of mobile device that facilitates customization of actions)).

As per claim 41:
Vogel, Nevstruev, Ford and Kragt teach the method as specified in the parent claim 1 above. 
Ford further teaches:
“wherein the particular data item comprises a spreadsheet document” (Paragraph [0008] (the computer data content may be a spreadsheet document)).

As per claim 43:
Vogel, Nevstruev, Ford and Kragt teach the non-transitory computer readable medium as specified in the parent claim 8 above. 
Vogel further teaches:
“wherein while the one or more portions of the particular data item are guarded by the data guard, the method comprises” (Paragraph [0007], Paragraph [0017] and Paragraph [0024] (identifying at least one entry in user information that is directly associated with the identified characteristic and a user of the business application only is permitted to access a portion of the business data, the method includes))
“receiving, from the second user, one or more inputs indicating changes to make to within the remainder of the particular data item” (Paragraph [0004] and Paragraph [0058] (the user may use an input device to enter a modification and preventing access to some portions of data by some users while permitting access to the portions of data by other users)).
Nevstruev further teaches:
 “identifying, based on the one or more inputs indicated changes to make within the reminder of the particular data item, at least a portion of the remainder to be data guarded” (Paragraph [0028] and Paragraph [0074] (the remaining information is designated as ordinary or unprotected information for a given device situation, computing capacity, and data item priority definitions, the actions to be taken, and their ordering, can thus be determined computationally))
“in response to identifying the at least a portion of the remainder, generating a second data guard for the at least a portion of the remainder” (Paragraph [0040] (the word processing application program enters an enforcement mode in which the options set through the editing restrictions option (second data guard) are enforced))
“where the second data guard prevents concurrent modification of the at least a portion of the remainder by users other than the second user” (Paragraph [0064], Paragraph [0079] and Paragraph [0082] (the action instruction module identifies protective actions to be taken to protect important data (automatically generate a data guard) which the protection module monitored the activity of mobile device for certain data items)).

As per claim 44:
Vogel, Nevstruev, Ford and Kragt teach the non-transitory computer readable medium as specified in the parent claim 8 above. 
Vogel further teaches:
 “wherein generating the data guard for the one or more portions of the particular data item comprises automatically generating the data guard in response to receiving the input of the first user” (Paragraph [0025], Paragraph [0027], Paragraph [0037] and Paragraph [0042] (a data structure  that can be used for automatically generating access control information (data guard), based on a characteristic shared by the user (first user) and the business object (a particular portion of data) for which it includes a record for each user that is permitted to access a particular business object)).

Claims 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al (US PGPUB 20050044396) in view of Nevstruev et al (US PGPUB 20130031595) and in further view of Ford et al (US PGPUB 20130318589)  and Kragt et al (US PGPUB 20070100755) and Chaudhary et al (US PGPUB 20100114985).

As per claim 34:
Vogel, Nevstruev, Ford and Kragt teach the method as specified in the parent claim 1 above. 
Ford further teaches:
“wherein the particular data item comprises a presentation document, and the one or more portions of the particular data item of the presentation document” (Paragraph [0007] and Paragraph [0079] (the computer data content may be a presentation document where the user may only be able to view the portion of the document)).
Vogel, Nevstruev, Ford and Kragt do not EXPLICITLY teach: the particular data item comprise one or more slides of the presentation document.
However, Chaudhary teaches:
 “the particular data item comprise one or more slides of the presentation document” (Paragraph [0028] wherein Chaudhary’s teachings of (the server can receive multiple presentation files and the server disassembles each presentation into a set of single slide presentations, which can be accessed separately by other users during the search process)).
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Vogel, Nevstruev, Ford, Kragt and Chaudhary for “the particular data item comprise one or more slides of the presentation document” as the disassembly feature allows a presentation file to be divided up into a discrete set of component slides for storage, security and retrieval (Chaudhary, Paragraph [0028]). 
Therefore, it would have been obvious to combine Vogel, Nevstruev, 
ford, Kragt and Chaudhary. 

As per claim 36, the claim is rejected based upon the same rationale given 
for the parent claim 8 and the claim 34 above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LeVine et al, (US PGPUB 20020144153), Aside from the straightforward copying of unprotected content, all of these other methods require first an understanding of the protective mechanism(s) guarding the content, and finally an unauthorized modification of that protection in order to disable or subvert it. Methods that prevent a skilled individual from using reverse engineering tools and techniques to attain that level of understanding and/or prevent anyone from performing such modifications can offer significant advantages to content creators who wish to protect their products.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571) 272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kamal K Dewan/
Examiner, Art Unit 2163



/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163